Exhibit 10
 
In December 2008, the Compensation Committee of the Board of Trustees of the
Company approved the annual base salaries (effective as of January 1, 2009) of
the Company’s executive officers after a review of performance, market data and
salaries of executives at comparable companies. The following table sets forth
the annual base salary levels of the Company’s executive officers for calendar
years 2009 and 2008:
 
Name and Position
Year
 
Base Salary
 
Thomas A. Wentz, Sr.
       
President and Chief Executive Officer
2009
  $ 275,000    
2008
  $ 275,000  
Timothy P. Mihalick
         
Senior Vice President and Chief Operating
2009
  $ 345,000  
Officer, and Trustee
2008
  $ 345,000              
Diane K. Bryantt
         
Senior Vice President and Chief Financial Officer
2009
  $ 178,500    
2008
  $ 175,000  
Thomas A. Wentz, Jr.
         
Senior Vice President, and Trustee
2009
  $ 287,500    
2008
  $ 287,500  
Kelly A. Walters
         
Senior Vice President
2009
  $ 202,500    
2008
  $ 200,000  